The plaintiff provided the sum of $2,000 to enable the defendants to purchase a farm. The plaintiff brought this action to recover the amount in question, alleging that he had made a loan to the defendants upon their agreement "to repay it on demand. The defendants denied the making of a loan, and contended that the money was a gift coupled with an agreement that the plaintiff should have his home on the farm as long as he wished to live there. Whether the transaction resulted in a loan or gift was submitted to the jury, and there is sufficient evidence to justify the verdict that a loan was made. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.